 

EXHIBIT 10.2

 

CREDIT AGREEMENT

 

among

 

WESTERN CAPITAL RESOURCES, INC.,

 

as Borrower

 

and

 

FIFTH THIRD BANK,

 

as Lender

 

Dated as of April 21, 2016

 

   

 

 

TABLE OF CONTENTS

 

Section Page     ARTICLE I      DEFINITIONS; CONSTRUCTION 1
1.01      Definitions 1 1.02      Accounting Terms and Determination 16
1.03      Terms Generally 17     ARTICLE II      THE COMMITMENTS AND CREDIT
EXTENSIONS 17 2.01      The Commitments and Loans 17 2.02      Requests for
Advances 18 2.03      Prepayments 19 2.04      Termination or Reduction of
Commitments 20 2.05      Repayment of Loans 20 2.06      Interest; Default Rate;
Late Fees 21 2.07      Fees 21 2.08      Computation of Interest and Fees 22
2.09      Payments Generally 22 2.10      Extension of Maturity Date in respect
of Revolving Credit Commitment. 23 2.11      Extension of Maturity Date in
respect of Acquisition Facility Commitment. 23 2.12      Letters of Credit. 24  
  ARTICLE III      YIELD PROTECTION AND ILLEGALITY 25 3.01      Illegality;
Inability to Determine Rates 25 3.02      Recovery of Additional Costs 26
3.03      Survival 26     ARTICLE IV      CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 26 4.01      Conditions to Closing 26 4.02      Conditions to All
Extensions of Credit 28     ARTICLE V      REPRESENTATIONS AND WARRANTIES 29
5.01      Existence; Power 29 5.02      Organizational Power; Authorization;
Enforceability 29 5.03      Governmental Approvals; No Conflicts 29
5.04      Financial Statements; No Material Adverse Effect 29
5.05      Litigation 30 5.06      Compliance with Laws and Agreements; No
Default 30 5.07      Title to Assets 30 5.08      Environmental Matters 31
5.09      Insurance 31 5.10      Taxes 31 5.11      ERISA Compliance 32
5.12      Subsidiaries; Equity Interests; Loan Parties 32 5.13      Margin
Regulations; Investment Company Act 32 5.14      Intellectual Property;
Licenses, Etc. 33 5.15      Solvency 33 5.16      Security Documents 33
5.17      Disclosure 33

 

   

 

 

ARTICLE VI      AFFIRMATIVE COVENANTS 33 6.01      Financial Statements and
Other Information 33 6.02      Notices 35 6.03      Payment of Obligations 36
6.04      Preservation of Existence, Etc 36 6.05      Maintenance of Properties
36 6.06      Maintenance of Insurance 36 6.07      Compliance with Laws 36
6.08      Books and Records 36 6.09      Inspection Rights 37 6.10      Use of
Proceeds 37 6.11      Compliance with Environmental Laws 37 6.12      Deposit
Accounts 37 6.13      Material Agreements 37 6.14      Information Regarding
Collateral 38 6.15      Further Assurances 38 6.16      Additional Collateral 38
    ARTICLE VII      FINANCIAL COVENANTS 40 7.01      Consolidated Leverage
Ratio 40 7.02      Consolidated Fixed Charge Coverage Ratio 40     ARTICLE
VIII      NEGATIVE COVENANTS 40 8.01      Liens 40 8.02      Indebtedness 41
8.03      Investments 42 8.04      Fundamental Changes 43 8.05      Dispositions
44 8.06      Restricted Payments 45 8.07      Change in Nature of Business 45
8.08      Transactions with Affiliates 46 8.09      Restrictive Agreements 46
8.10      Amendments of Organizational Documents 46 8.11      Accounting Changes
46 8.12      Prepayments, Etc. of Indebtedness 46 8.13      Amendment, Etc. of
Indebtedness 47 8.14      Management & Board Fees 47     ARTICLE IX      EVENTS
OF DEFAULT AND REMEDIES 47 9.01      Events of Default 47 9.02      Remedies
upon Event of Default 49     ARTICLE X      MISCELLANEOUS 49 10.01      Waivers;
Amendments 49 10.02      Notices 50 10.03      Expenses; Indemnification 50
10.04      Successors and Assigns 51 10.05      Governing Law; Jurisdiction;
Consent to Service of Process 52 10.06      WAIVER OF JURY TRIAL 52
10.07      Right of Setoff; Payment Set Aside 53 10.08      Counterparts;
Integration 53

 

-ii-

 

 

10.09      Survival 53 10.10      Severability 54 10.11      Interest Rate
Limitation 54 10.12      Confidentiality 54 10.13      USA PATRIOT Act Notice 54

 

Exhibits

 

Exhibit A - Form of Loan Notice Exhibit B-1 - Form of Revolving Credit Note
Exhibit B-2 - Form of Acquisition Note Exhibit C - Form of Compliance
Certificate Exhibit D - Form of Intercompany Note & Security Agreement

 

Schedules

 

Schedule 5.05 - Litigation Schedule 5.07(b) - Owned Real Property Schedule
5.07(c)(i) - Leased Real Property (Lessee) Schedule 5.07(c)(ii) - Leased Real
Property (Lessor) Schedule 5.08(b) - Environmental Reports Schedule 5.12 -
Subsidiaries; Equity Interests; Loan Parties Schedule 8.01 - Existing Liens
Schedule 8.02 - Existing Indebtedness Schedule 8.03 - Existing Investments
Schedule 8.08 - Affiliate Transactions

 

-iii-

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 21, 2016, by and
between WESTERN CAPITAL RESOURCES, INC., a Minnesota corporation (the
“Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lender provide an acquisition
credit facility and a revolving credit facility, and the Lender has indicated
its willingness to provide the credit facilities to the Borrower, in each case,
on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS; CONSTRUCTION

 

1.01         Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquisition Facility Commitment” means the obligation of the Lender to make
Acquisition Loans to the Borrower in an aggregate principal amount not exceeding
$9,000,000.

 

“Acquisition Loans” has the meaning specified in Section 2.01(b).

 

“Acquisition Note” or “Acquisition Notes” means, individually or collectively as
the context may require, the Acquisition Notes of the Borrower payable to the
order of the Lender, in substantially the form of Exhibit B-2 attached hereto.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Commitment Fee Margin” means, at any time, 0.25% per annum.

 

“Applicable Margin” means 3.50% per annum.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

 

   

 

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means (a) in respect of the Revolving Credit Commitment,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for the Revolving Credit Commitment, (ii) the date of termination
of the Revolving Credit Commitment pursuant to Section 2.06, and (iii) the date
of termination of the commitment of the Lender to make Revolving Loans pursuant
to Section 9.02 and (b) in respect of the Acquisition Facility Commitment, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Acquisition Facility Commitment and (iii) the date of termination
of the commitments of the Lender to make the Acquisition Loans pursuant to
Section 9.02.

 

“Base Rate” shall mean the higher of (A) the Prime Rate, and (B) the sum of the
Federal Funds Rate plus fifty (50) basis points (0.50%). If and when the Base
Rate (or any component thereof) changes, the rate of interest with respect to
any amounts hereunder to which the Base Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

 

“Base Rate Margin” shall mean such margin as would be required in order that the
applicable interest rate for such Loan would be equal to the interest rate then
in effect.

 

“BCM” means Blackstreet Capital Management, LLC, a Delaware limited liability
company.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Business Day” means (i) with respect to all notices and determinations in
connection with the LIBOR Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Rate Management Agreement with Lender is then in effect with
respect to all or a portion of this Agreement, then the definitions of “Business
Day” and “Banking Day”, as applicable, pursuant to such Rate Management
Agreement shall govern with respect to all applicable notices and determinations
in connection with such portion of this Agreement subject to such Rate
Management Agreement. Periods of days referred to in this Agreement will be
counted in calendar days unless Business Days are expressly prescribed.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

 2 

 

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)          Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation, guideline, directive or
treaty (in each case whether or not having the force of law and including,
without limitation, any request, rule guideline or directive (1) in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”) or (2) enacted, promulgated, adopted, issued or implemented by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), or the United States or
foreign financial regulatory authorities), or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Lender for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

 3 

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than WCR, LLC, BCM or any of their Affiliates becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 51%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b)          any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 51% or more of
the combined voting power of such securities; or

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any real and personal property of the Borrower or any other
Loan Party or Person in which the Lender is granted a Lien under any Security
Document as security for all or any portion of the Obligations.

 

“Commitment” means the Revolving Credit Commitment or the Acquisition Facility
Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
Seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Non-MSB Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) one-time transaction costs
for such period incurred in connection with any Investment in any Eligible
Portfolio Company in an aggregate amount not to exceed $400,000 per transaction
and approved by the Lender, (iii) depreciation and amortization expense, and
(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Borrower and its Non-MSB Subsidiaries for such Measurement Period) and
minus (without duplication) (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by the Borrower and its Non-MSB Subsidiaries for such
Measurement Period). Notwithstanding anything in this Agreement to the contrary,
for purposes of calculating the Consolidated Leverage Ratio, subject to
successful underwriting by the Lender, in its sole discretion, the calculation
of Consolidated EBITDA of any Eligible Portfolio Company shall be made and based
on the actual historical results of such Eligible Portfolio Company for such
Measurement Period, even if such Eligible Portfolio Company was not owned by the
Borrower or any of its Non-MSB Subsidiaries for the entire Measurement Period.

 

 4 

 

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, plus (ii) rentals payable under leases
of real or personal, or mixed, property, less (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash (prorated based on
the effective tax rate applied to the pre-tax income of the Non-MSB
Subsidiaries), less (iv) the aggregate amount of all Restricted Payments, less
(v) the aggregate amount of all Capital Expenditures (other than (A) Capital
Expenditures financed with the proceeds of purchase money indebtedness or
capital leases to the extent permitted hereunder, (B) Capital Expenditures in an
amount of up to $75,000.00 per “Cricket Wireless” store and $2,000,000.00 in the
aggregate for all “Cricket Wireless” stores in any fiscal year in respect of
pre-opening costs or acquisition costs actually incurred for such “Cricket
Wireless” stores and (C) Capital Expenditures in an aggregate amount not to
exceed $520,000.00 for the first quarter of 2015, $2,200,000.00 for the second
quarter of 2015, $0.00 for the third quarter of 2015 and $200,000.00 for the
fourth quarter of 2015 actually incurred by the Borrower and its Non-MSB
Subsidiaries in respect of pre-opening costs for “Cricket Wireless” stores
opened and the Green Communications acquisition during such period) to (b) the
sum of (i) Consolidated Interest Charges, (ii) the aggregate principal amount of
all regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding debt for borrowed money, but excluding any
such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 8.02 and (iii) rentals
payable under leases of real or personal, or mixed, property, in each case, of
or by the Borrower and its Non-MSB Subsidiaries for the most recently completed
Measurement Period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Non-MSB Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f) without duplication, all Guaranties with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Non-MSB Subsidiary,
and (g) all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Non-MSB Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Non-MSB
Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Non-MSB Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Non-MSB Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

 

 5 

 

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Non-MSB Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Non-MSB Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Non-MSB Subsidiary of such income is
not permitted by operation of the terms of its Organizational Documents or any
agreement, instrument or Law applicable to such Non-MSB Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Non-MSB Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Period of any Person if such Person is not a Non-MSB Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Period to the Borrower
or a Non-MSB Subsidiary as a dividend or other distribution (and in the case of
a dividend or other distribution to a Non-MSB Subsidiary, such Non-MSB
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 3% per annum.

 

“Disclosed Litigation” has the meaning set forth in Section 5.05.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Portfolio Company” has the meaning set forth in Section 8.03(g).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

 6 

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any borrower, guarantor or
co-obligor of a Swap Obligation, including the grant of a security interest to
secure the Guaranty or co-obligation of such Swap Obligation, any Swap
Obligation if, and to the extent that, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such person’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty,
co-obligation or grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Swap
Obligation or security interest is or becomes illegal.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, in all events in an amount
exceeding $500,000.

 

 7 

 

 

“Federal Funds Rate” means the rate at which funds of Federal Reserve member
banks held by the Federal Reserve System are being offered on each Business Day
on the domestic interbank market to other member banks, as reported by the
brokerage firm selected by Lender from time to time, Bloomberg LP (or any
successor), as determined by Lender by noon each Business Day. The Federal Funds
Rate for each day which is not a Business Day on which such rate is reported by
Bloomberg LP shall be identical to the Federal Funds Rate on the preceding
Business Day. Each determination by Lender of the Federal Funds Rate shall be
binding and conclusive in the absence of manifest error.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any political subdivision of the United States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 5.12 (other than the Unrestricted MSB Subsidiaries) and each other
Subsidiary of the Borrower or Person that shall be required to execute and
deliver a Guaranty Agreement or joinder thereto pursuant to Section 6.16.

 

“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guaranty shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guaranty is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guaranty” as a verb has a corresponding meaning.

 

 8 

 

 

“Guaranty Agreement” means, collectively, the Guaranty Agreement(s) made by the
Guarantors in favor of the Lender, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.16.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP, (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Rate Management Agreement; (d) all obligations of such Person
to pay the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and not past due for more
than 60 days after the date on which such trade account was created); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guaranties of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Rate
Management Agreement on any date shall be deemed to be the Swap Termination
Value thereof as of such date.

 

“Indemnitees” has the meaning specified in Section 10.03(b).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

 9 

 

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Letter of Credit” means individually and “Letters of Credit” means
collectively, any and all standby letters of credit issued by the Lender for the
account of the Borrower pursuant to Section 2.12 of this Agreement, together
with any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the standard form from time to
time in use by the Lender.

 

“Letter of Credit Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, any reimbursement agreements and any other
document, agreement and instrument entered into by the Lender and the Borrower
or in favor the Lender and relating to such Letter of Credit on the Lender’s
standard forms then in effect and all supporting documentation.

 

“Letter of Credit Sublimit” means an amount equal to $500,000.00. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Commitment.

 

“LIBOR Rate” means, as of any date of determination in accordance with this
Agreement, the rate of interest (rounded upwards, if necessary, to the next
1/8th of 1% and adjusted for reserves if Lender is required to maintain reserves
with respect to relevant advances) fixed by ICE Benchmark Administration Limited
(or any successor thereto or replacement thereof approved by Lender, each an
“Alternate LIBOR Source”) at approximately 11:00 a.m., London, England time (or
the relevant time established by ICE Benchmark Administration Limited, an
Alternate LIBOR Source, or Lender, as applicable), two (2) Business Days prior
to such date of determination, relating to quotations for the one (1) month
London InterBank Offered Rates on U.S. Dollar deposits, as published on
Bloomberg LP (or any successor thereto, or replacement thereof, as approved by
Lender, each an “Approved Bloomberg Successor”), or, if no longer displayed by
Bloomberg LP (or any Approved Bloomberg Successor), such rate as shall be
determined in good faith by Lender from such sources as it shall determine to be
comparable to Bloomberg LP (or any Approved Bloomberg Successor), all as
determined by Lender in accordance with this Agreement and Lender’s loan systems
and procedures periodically in effect. Notwithstanding anything to the contrary
contained herein, in no event shall the LIBOR Rate be less than 0% as of any
date (the “LIBOR Rate Minimum”); provided, that at any time during which a Rate
Management Agreement with Lender is then in effect with respect to all or a
portion of the Obligations, the LIBOR Rate Minimum shall be disregarded and no
longer of any force or effect with respect to such portion of the Obligations
subject to such Rate Management Agreement. Each determination by Lender of the
LIBOR Rate shall be binding and conclusive in the absence of manifest error. The
LIBOR Rate shall be initially determined as of the date of the initial advance
of funds to Borrower under any Note and shall be effective until the first (1st)
Business Day of the month following the one month period commencing on the date
of such initial advance (such first Business Day being the “First Adjustment
Date”). The interest rate based upon the LIBOR Rate shall be adjusted
automatically on the First Adjustment Date and the first (1st) Business Day of
each month thereafter.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

 10 

 

 

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Revolving Loan or an Acquisition Loan.

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Guaranty Agreement, the Letter of Credit Documents, any Rate Management
Agreement, any Sweep Agreement, any Waivers and all other indemnification
agreements, documents, instruments, certificates and agreements now or hereafter
executed in connection with the Loans, as the same may be amended, replaced, or
supplemented from time to time.

 

“Loan Notice” means (i) with respect to a Revolving Loan, a notice of request
for a Revolving Loan, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A and (ii) with respect to an
Acquisition Loan, a notice of request for an Acquisition Loan, pursuant to
Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Party” means individually, and “Loan Parties” means collectively, the
Borrower and each Guarantor.

 

“Management Agreement” means that certain Amended and Restated Management and
Advisory Agreement dated June 21, 2012, between the Borrower and BCM with
respect to the management services provided by BCM to the Borrower and its
Subsidiaries, as the same has been or may be amended or modified from time to
time in accordance with this Agreement.

 

“Management Fee” means any fee, cost or expense due to BCM under the Management
Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Non-MSB Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Agreement” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $500,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.

 

“Maturity Date” means (a) with respect to the Revolving Credit Commitment, the
later of (i) April __, 2018 and (ii) if maturity is extended pursuant to Section
2.10, such extended maturity date as determined pursuant to such Section, (b)
with respect to the Acquisition Facility Commitment, the later of (i) April __,
2018 and (ii) if maturity is extended pursuant to Section 2.11, such extended
maturity date as determined pursuant to such Section and (c) with respect to
each Acquisition Loan, such date as is set forth in the Acquisition Note
evidencing such Acquisition Loan; provided, however, that, in each case, if such
date is not a Business Day, the Maturity Date shall be the next Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

 11 

 

 

“MSB Entity” means any Person that engages in a “money services business” as
defined in 31 CFR 1010.100(ff) (without regard to any activity threshold
amounts), and includes without limitation the following: currency dealer or
exchanger; check casher; issuer of traveler's checks, money orders or stored
value; seller or redeemer of traveler's checks, money orders or stored value;
and money transmitter. For clarity, the Unrestricted MSB Subsidiaries are MSB
Entities.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)          with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

 

(b)          with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-MSB Subsidiary” means individually, and “Non-MSB Subsidiaries” means
collectively, all Subsidiaries of the Borrower or any of its Subsidiaries other
than the Unrestricted MSB Subsidiaries.

 

“Note” means individually, and “Notes” means collectively, the Revolving Credit
Note and/or each Acquisition Note.

 

“NPL” means the National Priorities List under CERCLA.

 

 12 

 

 

“Obligations” shall mean, collectively, (i) all indebtedness, whether of
principal, interest, fees, expenses, indemnities, reimbursements or otherwise,
of any Loan Party to the Lender, whether now existing or hereafter incurred
including, but not limited to, future loans and advances, if any, under this
Agreement, the Notes and the other Loan Documents, as the same may be amended
from time to time, together with any and all extensions, renewals, refinancings
or refundings thereof in whole or in part; (ii) all Rate Management Obligations
and all other obligations for the repayment of borrowed money, whether of
principal, interest, fees, expenses, indemnities, reimbursements or otherwise,
of any Loan Party to the Lender, whether now existing or hereafter incurred,
whether under letters or advices of credit, lines of credit, other financing
arrangements or otherwise (including, but not limited to, any obligations
arising as a result of any overdrafts), whether or not related to this Agreement
or to the Notes, whether or not contemplated by the Lender or any Loan Party at
the date hereof and whether direct, indirect, matured or contingent, joint or
several, or otherwise, together with any and all extensions, renewals,
refinancings or refundings thereof in whole or in part; (iii) all obligations
under or in connection with any deposit account, lockbox, overdraft protection,
automated clearing house service, corporate, purchasing and other multi-card
services, or other cash management service provided to any Loan Party; (iv) all
costs and expenses including, without limitation, to the extent permitted by
law, reasonable attorneys’ fees and legal expenses, incurred by the Lender in
the collection of any of the indebtedness referred to in clauses (i), (ii) or
(iii) above in amounts due and owing to the Lender under this Agreement or the
other Loan Documents; and (v) any advances made by the Lender for the
maintenance, preservation, protection or enforcement of, or realization upon,
any property or assets now or hereafter made subject to a Lien granted pursuant
to this Agreement, the other Loan Documents or pursuant to any agreement,
instrument or note relating to any of the Obligations, including, without
limitation, advances for taxes, insurance, repairs and the like; provided,
however, that any Excluded Swap Obligations are specifically excluded from the
Obligations.

 

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Payment Office” means the office of the Lender located at 31 South Main Street,
Greenville, SC 29601, or such other location as to which the Lender shall have
given written notice to the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Pledge Agreement” means the Pledge Agreement, made by the Borrower, its Non-MSB
Subsidiaries and each other Person that shall be required to execute and deliver
a Pledge Agreement or joinder thereto pursuant to Section 6.16 hereof.

 

 13 

 

 

“Prime Rate” shall mean the rate of interest per annum publicly announced by the
Lender from time to time as its prime lending rate (for reference purposes only)
with any change thereto being effective as of the opening of business on the
date of such change (or if not a Business Day, the beginning of the day). The
Prime Rate is determined solely by the Lender pursuant to market factors and its
own operating needs and is not necessarily the Lender’s best or most favorable
rate for commercial or other loans.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between the Borrower and the Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

 

“Rate Management Obligations” means any and all obligations of the Borrower to
the Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent
or otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a written notice to the Lender. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Credit Commitment” means the obligation of the Lender to make
Revolving Loans to the Borrower in an aggregate principal amount not exceeding
$3,000,000.

 

“Revolving Credit Note” means the Revolving Credit Note of the Borrower payable
to the order of the Lender, in substantially the form of Exhibit B-1 attached
hereto.

 

 14 

 

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the SEC.

 

“Security Agreement” means the Security Agreement, made by the Borrower, its
Non-MSB Subsidiaries and each other Person that shall be required to execute and
deliver a Security Agreement or joinder thereto pursuant to Section 6.16 hereof.

 

“Security Documents” means, collectively, the Security Agreement (including any
joinders thereto), the Pledge Agreement (including any joinders thereto), each
of the mortgages, collateral assignments, security agreements, pledge agreements
or other similar agreements delivered to the Lender pursuant to Section 6.16,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Lender.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, as amended from
time to time.

 

“Swap Termination Value” means, in respect of any one or more Rate Management
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Management Agreements, (a) for any date
on or after the date such Rate Management Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Rate Management
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Rate Management
Agreements (which may include the Lender or any Affiliate of the Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Sweep Agreement” means any investment and/or borrowing sweep agreement entered
into between the Borrower and the Lender on or after the date hereof.

 

 15 

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Threshold Amount” means $500,000.

 

“UCC” means the Uniform Commercial Code as in effect in the State of North
Carolina; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of State of North Carolina, “UCC” means the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted MSB Subsidiary” means Wyoming Financial Lenders, Inc., Express
Pawn, Inc. and their respective Subsidiaries, and includes without limitation
any direct or indirect Subsidiary of the Borrower or any of its Subsidiaries
that is formed or acquired after the Closing Date and which meets the
requirements of an MSB Entity.

 

“Waivers” shall mean, collectively, any and all Warehouseman’s Waivers,
Landlord’s Waivers, Mortgagee’s Waivers and Agreements and Processing Facility
Waivers, executed and delivered in connection with this Agreement, in form and
substance satisfactory to the Lender, as amended, modified or supplemented from
time to time.

 

1.02         Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, on a consolidated basis
for the Borrower and its Non-MSB Subsidiaries solely (and, in all circumstances,
shall exclude any and all results of operations of any of the Unrestricted MSB
Subsidiaries for purposes of calculating and determining the financial covenants
set herein and the accounting terms used herein) in accordance with GAAP as in
effect from time to time, applied on a basis consistent (except (i) as provided
above as it relates to the exclusion of the results of operations of the
Unrestricted MSB Subsidiaries and (ii) for such changes approved or required by
the Borrower’s independent public accountants) with the most recent financial
statements of the Borrower delivered pursuant to Section 6.01(a); provided, that
if the Borrower notifies the Lender that the Borrower wishes to amend Article
VII to eliminate the effect of any change in GAAP on the operation of any such
covenant (or if the Lender notifies the Borrower that it wishes to amend Article
VII for such purpose), then the Borrower’s compliance with such covenant shall
be determined on the basis of GAAP requirements in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Lender.      

 

 16 

 

 

1.03         Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (d) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (e) all references to a specific time shall be
construed to refer to the time in the city and state of the Payment Office,
unless otherwise indicated.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         The Commitments and Loans.

 

(a)          Revolving Credit Commitment. Subject to the terms and conditions
set forth herein, the Lender agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period for the Revolving Credit Commitment, in an aggregate amount
not to exceed at any time outstanding the amount of the Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Loan, the aggregate outstanding amount of all Revolving Loans plus any
outstanding Letters of Credit (whether or not drawn) shall not exceed the
Revolving Credit Commitment. Within the limits of the Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.03, and reborrow
under this Section 2.01(a).

 

The Borrower’s obligation to pay the principal of, and interest on, the
Revolving Loans shall be evidenced by the records of the Lender and by the
Revolving Credit Note. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of the Lender in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Revolving Loans (both
principal and unpaid accrued interest) in accordance with the terms of this
Agreement.

 

The Revolving Credit Commitment may include an investment and/or borrowing sweep
feature on the terms and conditions of the Sweep Agreement, the terms of which
are hereby incorporated in this Agreement by reference. The Sweep Agreement will
remain in effect until such time (if any) as it is terminated in accordance with
its terms.

 

(b)          Acquisition Facility Commitment. Subject to the terms and
conditions set forth herein, the Lender agrees to make term loans (each such
term loan, an “Acquisition Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period for the Acquisition Facility
Commitment, in an aggregate amount not to exceed at any time outstanding the
amount of the Lender’s Acquisition Facility Commitment; provided, however, that
after giving effect to any Acquisition Loan, the aggregate outstanding principal
amount of all Acquisition Loans shall not exceed the Acquisition Facility
Commitment. Within the limits of the Acquisition Facility Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.03, and reborrow under this Section
2.01(b).

 

 17 

 

 

The Borrower’s obligation to pay the principal of, and interest on, the
Acquisition Loans shall be evidenced by the records of the Lender and by the
Acquisition Notes; provided, however, that the aggregate amount of Acquisition
Loans made by the Lender with respect to any Investment in any Eligible
Portfolio Company shall be evidenced by a single Acquisition Note, and the
Borrower shall execute an additional Acquisition Note for each Investment in an
Eligible Portfolio Company financed under the Acquisition Facility Commitment.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of the Lender in maintaining or making entries into any
such record or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Acquisition Loans (both principal and unpaid
accrued interest) in accordance with the terms of this Agreement.

 

To the extent that, on the last day of the Availability Period, there remains
any amount available under the Acquisition Facility Commitment, the Acquisition
Facility Commitment shall terminate on such date, and the Lender shall no longer
be obligated to make Acquisition Loans to the Borrower thereafter.

 

2.02         Requests for Advances.

 

(a)          Revolving Loans. Except as otherwise set forth in any applicable
Sweep Agreement, the Borrower shall give the Lender irrevocable telephonic
notice of each requested Revolving Loan and, if requested by the Lender,
promptly confirm such notice in a written Loan Notice on the date of the
requested Revolving Loan. Each Loan Notice shall be irrevocable and shall
specify: (i) the principal amount of the Revolving Loan and (ii) the proposed
date of such Revolving Loan (which shall be a Business Day). Loan Notices
received after 1:00 p.m. shall be deemed received on the next Business Day.

 

Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such borrowing is the initial advance under such Commitment, Section 4.01),
the Lender shall make funds available to the Borrower by crediting the account
of the Borrower on the books of the Lender with the amount of such funds;
provided, however, that if, on the date that a request for advance is made by
the Borrower, there are any amounts that have been drawn under a Letter of
Credit, then the proceeds of such Revolving Loan, first, shall be applied to the
payment in full of any outstanding amounts under such Letter of Credit in
accordance with Section 2.12(a) hereof, and second, shall be made available to
the Borrower as provided above.

 

(b)          Acquisition Loans. Each request for an Acquisition Loan shall be
made upon the Borrower’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than 1:00
p.m. on the date which is not less than 15 days prior to the requested date of
the borrowing. Each telephonic notice by the Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Lender of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Loan Notice (whether telephonic or written) shall specify (i)
which Eligible Portfolio Company (if more than one Eligible Portfolio Company is
outstanding at such time) is to be financed with the proceeds of such
Acquisition Loan, (ii) the related Acquisition Note (if such Acquisition Note is
outstanding at such time) under which such Acquisition Loan is being requested
or that an additional Acquisition Note will be delivered by the Borrower, (iii)
the requested date of the borrowing (which shall be a Business Day) and (iv) the
principal amount of Acquisition Loans to be borrowed on such day.

 

 18 

 

 

Upon satisfaction of the applicable conditions set forth in Section 4.03, the
Lender shall make funds available to the Borrower either by (i) crediting the
account of the Borrower on the books of the Lender with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

 

2.03         Prepayments.

 

(a)          Optional. The Borrower may (i) prepay Revolving Loans at any time
and from time to time as directed any applicable Sweep Agreement, and (ii) upon
notice to the Lender, at any time or from time to time voluntarily prepay
Revolving Loans and Acquisition Loans in whole or in part without premium or
penalty; provided that such notice must be received by the Lender not later than
1:00 p.m. on the date of prepayment of such Loan. Each such notice shall specify
the date and amount of such prepayment and the Loan to be prepaid. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Each prepayment of the Acquisition Loans pursuant to this
Section 2.03(a) shall be applied to the principal repayment installments thereof
in inverse order of maturity.

 

(b)          Mandatory. (i) If any Loan Party or any of its Subsidiaries (other
than an Unrestricted MSB Subsidiary) Disposes of any property (other than any
Disposition of any property permitted by Section 8.05) which results in the
realization by such Person of Net Cash Proceeds in excess of $250,000 in the
aggregate, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clause (v) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.03(b)(i), at the election of the
Borrower (as notified by the Borrower to the Lender on or prior to the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in operating assets so long as within 90 days after
the receipt of such Net Cash Proceeds, such purchase shall have been consummated
(as certified by the Borrower in writing to the Lender); and provided further,
however, that any Net Cash Proceeds not subject to such definitive agreement or
so reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.03(b)(i).

 

(ii)                  Upon the sale or issuance by any Loan Party or any of its
Subsidiaries (other than an Unrestricted MSB Subsidiary) of any of its Equity
Interests (other than any sales or issuances of Equity Interests to another Loan
Party), the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clause (v) below).

 

(iii)              Upon the incurrence or issuance by any Loan Party or any of
its Subsidiaries (other than an Unrestricted MSB Subsidiary) of any Indebtedness
(other than Indebtedness expressly permitted to be incurred or issued pursuant
to Section 8.02), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by such Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clause (v) below).

 

 19 

 

 

(iv)              Upon any Extraordinary Receipt received by or paid to or for
the account of any Loan Party or any of its Subsidiaries (other than an
Unrestricted MSB Subsidiary), and not otherwise included in clause (ii), (iii)
or (iv) of this Section 2.03(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clause (v) below); provided,
however, that with respect to any proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments, at the election of the Borrower
(as notified by the Borrower to the Lender on or prior to the date of receipt of
such insurance proceeds, condemnation awards or indemnity payments), and so long
as no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may apply within 90 days after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received; and provided, further, however, that any
cash proceeds not so applied shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.03(b)(iv).

 

(v)                  Each prepayment of Loans pursuant to the foregoing
provisions of this Section 2.03(b) shall be applied, first, ratably to each
Acquisition Loan and to the principal repayment installments thereof in inverse
order of maturity and, second, to the outstanding principal balance of the
Revolving Credit Commitment.

 

(vi)              If for any reason (A) the aggregate face amount of all Letters
of Credit issued and outstanding shall exceed the Letter of Credit Sublimit or
(B) the aggregate outstanding amount of all Revolving Loans plus any outstanding
Letters of Credit (whether or not drawn) at any time exceed the Revolving Credit
Commitment at such time, the Borrower shall immediately prepay Revolving Loans
and/or cash collateralize any outstanding Letters of Credit (whether or not
draw) in an aggregate amount equal to such excess.

 

(vii)             If for any reason during the Availability Period the aggregate
outstanding amount of all Acquisition Loans at any time exceed the Acquisition
Facility Commitment at such time, the Borrower shall immediately prepay
Acquisition Loans in an aggregate amount equal to such excess.

 

2.04         Termination or Reduction of Commitments.

 

(a)          Optional. The Borrower may, upon notice to the Lender, terminate
the Revolving Credit Commitment, or from time to time permanently reduce the
Revolving Credit Commitment; provided that (i) any such notice shall be received
by the Lender not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $50,000.00 or any whole multiple of $5,000.00 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Revolving
Credit Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate outstanding amount of all Revolving Loans
would exceed the Revolving Credit Commitment.

 

(b)          Mandatory. The Acquisition Facility Commitment shall be
automatically and permanently reduced to zero upon the expiration of the
Availability Period.

 

2.05         Repayment of Loans.

 

(a)          Revolving Loans. The Borrower shall repay to the Lender the
outstanding principal amount of all Revolving Loans (together with accrued and
unpaid interest thereon) on the Maturity Date for the Revolving Credit
Commitment, as supplemented by the Sweep Agreement (if any).

 

(b)          Acquisition Loans. The principal amount of each Acquisition Loan
shall be due and payable in accordance with the provisions of the Acquisition
Note evidencing such Acquisition Loan; provided, that (i) in no event shall the
Maturity Date of any such Acquisition Loan be greater than five (5) years, (ii)
the principal amount of such Acquisition Loan shall be repayable in equal
monthly amounts necessary to fully amortize such Acquisition Loan over such
period and (iii) the entire principal balance, together with all accrued and
unpaid interest and any other charges, advances, and fees, if any, outstanding
hereunder shall be due and payable in full on its Maturity Date.

 

 20 

 

 

2.06         Interest; Default Rate; Late Fees.

 

(a)          Subject to the provisions of Section 2.06(b), each Loan shall bear
interest on the outstanding principal amount thereof at a rate per annum equal
to the LIBOR Rate plus the Applicable Margin for such Loan.

 

(b)           (i)                   If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                  If any amount (other than principal of any Loan) payable
by the Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the Lender’s option such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)              At the Lender’s option, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)              Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          If any payment is not paid when due (whether by acceleration or
otherwise) or within 10 days thereafter, the Borrower shall pay to the Lender a
late payment fee of 5% of the payment amount, with a minimum fee of $20.00.
After an Event of Default, the Borrower shall pay to the Lender a fixed charge
of $25.00, or the Lender may, without notice, increase the interest rate or
rates hereunder to the Default Rate to the fullest extent permitted by
applicable laws.

 

(d)          Interest on each Revolving Loan shall be due and payable in arrears
on the first (1st) day of each month commencing on May 1, 2016 and on the
Maturity Date (subject to the terms of the Sweep Agreement (if any) with respect
to Revolving Loans) applicable thereto and at such other times as may be
specified herein. Interest on the principal amount of any Acquisition Loan shall
be due and payable in accordance with the provisions of the Acquisition Note
evidencing such Acquisition Loan. Interest hereunder shall be due and payable in
accordance with the terms hereof (and, with respect to Acquisition Loans, the
applicable Acquisition Notes) before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.07         Fees.

 

(a)          Loan Fee. On or before the Closing Date, the Borrower will pay to
the Lender (i) a non-refundable, fully earned loan fee with respect to the
Revolving Credit Commitment in the amount of $15,000 and (ii) a non-refundable
loan fee with respect to the Acquisition Facility Commitment in the amount of
$45,000.

 

 21 

 

 

(b)          Commitment Fee – Revolving Credit Commitment. The Borrower shall
pay to the Lender a commitment fee equal to Applicable Commitment Fee Margin
times the actual daily amount by which the Revolving Credit Commitment exceeds
the sum of (i) the outstanding amount of Revolving Loans plus (ii) the face
amount of all Letters of Credit issued and outstanding. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable monthly in arrears on the 1st day of each calendar month, commencing
on May 1, 2016, and on the last day of the Availability Period for the Revolving
Credit Commitment; provided, that if the Lender continues to have any Revolving
Loans and/or if Letters of Credit remain outstanding after the Availability
Period, then the unused fee shall continue to accrue on the daily amount of such
outstanding Revolving Loans; provided, further, that any commitment fees
accruing after the Availability Period shall be payable on demand. The
commitment fee shall be calculated monthly in arrears, and if there is any
change in the Applicable Commitment Fee Margin during any month, the actual
daily amount shall be computed and multiplied by the Applicable Commitment Fee
Margin separately for each period during such month that such Applicable
Commitment Fee Margin was in effect.

 

(c)          Commitment Fee – Acquisition Facility Commitment. The Borrower
shall pay to the Lender a commitment fee equal to Applicable Commitment Fee
Margin times the actual daily amount by which the Acquisition Facility
Commitment exceeds the sum of the outstanding amount of the Acquisition Loans.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the 1st day of
each calendar month, commencing on May 1, 2016, and on the last day of the
Availability Period for the Acquisition Facility Commitment. The commitment fee
shall be calculated monthly in arrears, and if there is any change in the
Applicable Commitment Fee Margin during any month, the actual daily amount shall
be computed and multiplied by the Applicable Commitment Fee Margin separately
for each period during such month that such Applicable Commitment Fee Margin was
in effect.

 

2.08         Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09, bear interest for one day. Each determination by the Lender of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

2.09         Payments Generally. The Borrower shall make each payment required
to be made by them hereunder (whether of principal, interest, fees or otherwise)
prior to 12:00 noon, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its Payment Office. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be made payable for the
period of such extension. All payments hereunder shall be made in Dollars. The
Lender may in its discretion deduct such payments from the Borrower’s demand or
deposit accounts with the Lender on the due date. All such payments shall be
applied at the option of the Lender to charges, fees, accrued and unpaid
interest, outstanding principal and other sums due under this Agreement in such
order as the Lender, in its sole discretion, shall elect. Upon the drawing of
any Letter of Credit that has been cash collateralized, the funds held as cash
collateral shall be applied (without any further action by or notice to or from
the Borrower) to reimburse the Lender.

 

 22 

 

 

2.10         Extension of Maturity Date in respect of Revolving Credit
Commitment.

 

(a)          Requests for Extension. The Borrower may, by notice to the Lender
not earlier than one year and not later than 35 days prior to the Maturity Date
then in effect hereunder in respect of the Revolving Credit Commitment (the
“Existing RCC Maturity Date”), request that the Lender extend the Maturity Date
in respect of the Revolving Credit Commitment for an additional 364 days from
the Existing RCC Maturity Date.

 

(b)          Notification by Lender. As soon as practicable after receipt of
such request and all necessary information requested by the Lender to make such
determination (but, in any event, no later than the date 30 days prior to the
Existing RCC Maturity Date (or, if such date is not a Business Day, on the next
preceding Business Day)), the Lender shall notify the Borrower whether or not
the Lender agrees to such extension. If (and only if) the Lender has agreed so
to extend the Maturity Date, then, effective as of the Existing RCC Maturity
Date, the Maturity Date in respect of the Revolving Credit Commitment shall be
extended to the date falling 364 days after the Existing RCC Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day).

 

(c)          Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date in respect of the Revolving Credit
Commitment pursuant to this Section shall not be effective unless:

 

(i)                   no Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and

 

(ii)                  the representations and warranties contained in this
Agreement are true and correct on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

2.11         Extension of Maturity Date in respect of Acquisition Facility
Commitment.

 

(a)          Requests for Extension. The Borrower may, by notice to the Lender
not earlier than one year and not later than 35 days prior to the Maturity Date
then in effect hereunder in respect of the Acquisition Facility Commitment (the
“Existing AFC Maturity Date”), request that the Lender extend the Maturity Date
in respect of the Acquisition Facility Commitment for an additional 364 days
from the Existing AFC Maturity Date.

 

(b)          Notification by Lender. As soon as practicable after receipt of
such request and all necessary information requested by the Lender to make such
determination (but, in any event, no later than the date 30 days prior to the
Existing AFC Maturity Date (or, if such date is not a Business Day, on the next
preceding Business Day)), the Lender shall notify the Borrower whether or not
the Lender agrees to such extension. If (and only if) the Lender has agreed so
to extend the Maturity Date, then, effective as of the Existing AFC Maturity
Date, the Maturity Date in respect of the Acquisition Facility Commitment of the
Lender shall be extended to the date falling 364 days after the Existing AFC
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the next preceding Business Day).

 

 23 

 

 

(c)          Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date in respect of the Acquisition
Facility Commitment pursuant to this Section shall not be effective unless:

 

(i)                   no Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and

 

(ii)                  the representations and warranties contained in this
Agreement are true and correct on and as of the date of such extension and after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

2.12         Letters of Credit.

 

(a)          Letter of Credit Commitment. From time to time during the period
from the Closing Date to the thirtieth (30th) day preceding the Maturity Date
for the Revolving Credit Commitment, subject to the further terms and conditions
hereof, the Borrower may request that the Lender, in lieu of cash advances,
issue Letters of Credit under the Revolving Credit Commitment; provided,
however, that after giving effect to the face amount of such Letter of Credit,
(x) the sum of the aggregate outstanding advances under the Revolving Credit
Commitment and the aggregate face amount of all Letters of Credit issued and
outstanding shall not exceed the Revolving Credit Commitment and (y) the
aggregate face amount of all Letters of Credit issued and outstanding shall not
exceed the Letter of Credit Sublimit. The availability of advances under the
Revolving Credit Commitment shall be reduced by the face amount of each Letter
of Credit issued and outstanding (whether or not drawn). Upon a draw under any
Letter of Credit, the Borrower shall immediately reimburse the Lender for such
drawing under such Letter of Credit in accordance with the provisions of the
Letter of Credit Documents. If (i) the Borrower shall not have immediately
reimbursed the Lender for such drawing under such Letter of Credit, (ii) the
Lender must for any reason return or disgorge such reimbursement or (iii) the
Borrower is required to make a payment under Section 9.01 hereof and fails to
make such payment, then the amount of each unreimbursed drawing under such
Letter of Credit and payment required to be made under Section 9.01 hereof shall
automatically be converted into an advance under the Revolving Credit Commitment
which shall be made on the date of such drawing for all purposes of this
Agreement. The Borrower’s obligation to reimburse the Lender with respect to
each drawing under a Letter of Credit shall be absolute and unconditional.

 

(b)          Each request for the issuance of a Letter of Credit must be
accompanied by the Borrower’s execution of all Letter of Credit Documents
required by the Lender and shall be governed by the terms of this Agreement and
by the Letter of Credit Documents executed in connection therewith.
Notwithstanding anything herein to the contrary, no Letter of Credit shall have
an expiry date beyond twelve (12) months from date of issuance; provided,
however, that in no event shall any Letter of Credit have an expiry date beyond
the date that is 18 months after the Maturity Date (or, if such day is not a
business day, the next preceding business day) (the “Final LC Maturity Date”).
Each Letter of Credit will be issued in the Lender’s sole discretion and in a
form acceptable to the Lender. The Borrower shall pay the Lender’s standard
issuance fee on the face amount of each Letter of Credit upon issuance, together
with such other customary fees, commissions and expenses therefor as shall be
required by the Lender. This Agreement is not a pre-advice for the issuance of a
letter of credit and is not irrevocable.

 

 24 

 

 

(c)          Upon the request of the Lender, (i) if the Lender has honored any
full or partial drawing request under any Letter of Credit and the Borrower
shall not have repaid such drawing, or (ii) if, as of the expiration of the
Availability Period, any Letter of Credit remains for any reason remains
outstanding, the Borrower shall, in each case, immediately cash collateralize
the then outstanding amount of all Letters of Credit outstanding. Section 9.02
sets forth certain additional events whereby the Borrower has to deliver cash
collateral hereunder. For purposes of this Section 2.12(c) and Section 9.02,
“cash collateralize” means to pledge and deposit with or deliver to the Lender
as collateral for the Letters of Credit outstanding, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Lender (which documents are hereby consented to by the Lender). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Lender
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Such cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Lender. If at any time the
Lender determines that any funds held as cash collateral are subject to any
right or claim of any Person other than the Lender or that the total amount of
such funds is less than the aggregate outstanding amount of all Letters of
Credit outstanding, the Borrower will, forthwith upon demand by the Lender, pay
to the Lender, as additional funds to be deposited as cash collateral, an amount
equal to the excess of (x) such aggregate outstanding amount over (y) the total
amount of funds, if any, then held as cash collateral that the Lender determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as cash collateral, such funds shall be
applied, to the extent permitted under applicable laws, to reimburse the Lender.

 

(d)          In the event of any conflict between the terms hereof and the terms
of any Letter of Credit Document, the terms such Letter of Credit Document shall
control.

 

ARTICLE III
YIELD PROTECTION AND ILLEGALITY

 

3.01         Illegality; Inability to Determine Rates 

.

 

(a)          If the Lender determines (which determination shall be final and
conclusive) that, by reason of circumstances affecting the eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the eurodollar market for the selected term, or adequate means do
not exist for ascertaining the LIBOR Rate, then the Lender shall give notice
thereof to the Borrower. Thereafter, until the Lender notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
availability of the LIBOR Rate shall be suspended, and (ii) the interest rate
for all amounts outstanding under the Loans shall be converted on the first
Business Day of the next calendar month to a rate of interest per annum equal to
the Base Rate plus the Base Rate Margin.

 

(b)          In addition, if the Lender shall determine (which determination
shall be final and conclusive) that any enactment, promulgation or adoption of
or any Change in Law or any change in the interpretation or administration
thereof by a Governmental Authority charged with the interpretation or
administration thereof, or compliance by the Lender with any guideline, request
or directive (whether or not having the force of Law) of any such Governmental
Authority shall make it unlawful or impossible for the Lender to make or
maintain or fund loans based on the LIBOR Rate, the Lender shall notify the
Borrower. Upon receipt of such notice, until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer apply, (i)
the availability of the LIBOR Rate shall be suspended, and (ii) the interest
rate on all amounts outstanding under the Loans shall be converted to a rate of
interest per annum equal to the Base Rate plus the Base Rate Margin either (A)
on the first Business Day of the next calendar month, if the Lender may lawfully
continue to maintain or fund loans based on the LIBOR Rate to such day, or
(B) immediately if the Lender may not lawfully continue to maintain or fund
loans based on the LIBOR Rate.

 

 25 

 

3.02         Recovery of Additional Costs. The Borrower shall pay to the Lender,
promptly upon demand therefor, for the Lender’s costs or losses arising from any
Change in Law that are allocated to this Agreement or any Loan outstanding under
this Agreement, which allocation shall be made by the Lender in its sole
discretion, using any reasonable method and which costs include, without
limitation, (a) any reserve or deposit requirements (excluding any reserve
requirement already reflected in the calculation of the interest rate in this
Agreement) and (b) any capital requirements relating to the Lender’s assets and
Loans.

 

3.03         Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01         Conditions to Closing. The Lender shall not be obligated to make
any Acquisition Loan, the initial advance under the Revolving Credit Commitment
or issue any Letter of Credit until the Borrower shall have satisfied the
following conditions (provided that funding of either Loan hereunder shall
evidence such satisfaction or waiver of such conditions):

 

(a)          The Lender’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Lender:

 

(i)            counterparts of this Agreement, the Notes and the Guaranty
Agreement signed on behalf of each party thereto (other than the Lender);

 

(ii)           counterparts of the Security Documents signed on behalf of each
applicable Loan Party, together with the following:

 

(A)         certificates representing all the outstanding Equity Interests of
each Subsidiary owned by or on behalf of any Loan Party as of the Closing Date,
and any appropriate powers and instruments of transfer, endorsed in blank, with
respect to such certificates;

 

(B)         all documents and instruments, including UCC financing statements
and certificates of title, required by law or reasonably requested by the Lender
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Documents;

 

(C)         the results of a search of the UCC (or equivalent) filings made with
respect to the Loan Parties in jurisdictions satisfactory to the Lender, copies
of the financing statements (or similar documents) disclosed by such search and
evidence satisfactory to the Lender that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 8.02 or have been
released; and

 

(D)         evidence that all other action that the Lender may deem necessary or
desirable in order to perfect the Liens created under the Security Documents has
been taken (including receipt of duly executed payoff letters, UCC-3 termination
statements and Waivers and consent agreements);

 

(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

 26 

 

 

(iv)          such documents and certifications as the Lender may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)           a favorable opinion of Malson LLP, counsel to the Loan Parties,
addressed to the Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Lender may reasonably request;

 

(vi)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(vii)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Lender, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitutes Collateral;
and

 

(viii)        a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended December 31, 2015, signed by chief
executive officer, chief financial officer, treasurer or controller of the
Borrower; and

 

(ix)           such other instruments, documents and opinions as may be set
forth in the closing checklist delivered to the Borrower in connection with this
Agreement or as the Lender shall reasonably require to evidence and secure the
Loans, to comply with the provisions hereof and the requirements of regulatory
authorities to which the Lender is subject, all of which, including those
referred to above in this Section 4.01 shall be satisfactory in form, content
and substance to the Lender.

 

(b)          All fees required to be paid to the Lender on or before the Closing
Date shall have been paid.

 

(c)          Unless waived by the Lender, the Borrower shall have paid all fees,
charges and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

 

(d)          The Lender shall have completed a due diligence investigation of
the Borrower and its Subsidiaries in scope, and with results, satisfactory to
the Lender, and shall have been given such access to the management records,
books of account, contract and properties of the Borrower and its Subsidiaries
and shall have received such financial, business and other information regarding
each of the foregoing Persons and businesses as they shall have requested.

 

 27 

 

 

4.02         Conditions to All Extensions of Credit. The obligation of the
Lender to make any Loan or issue any Letter of Credit is subject to the
satisfaction of the following conditions:

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Loan or
Letter of Credit, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.04(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)          No Default shall exist, or would result from the making of such
proposed Loan or issuance of such Letter of Credit or from the application of
the proceeds thereof.

 

(c)          The Lender shall have received a Loan Notice or such Letter of
Credit Documents (as applicable) in accordance with the requirements hereof.

 

(d)          The Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request.

 

Each request for any Loan or the issuance of any Letter of Credit (including any
Revolving Loan pursuant to any applicable Sweep Agreement, which Revolving Loans
may be made until the Borrower advises the Lender in writing that such Revolving
Loans should not be made) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) and, to the extent applicable to an Acquisition Loan, Section 4.03 have
been satisfied on and as of the date of the applicable Loan or Letter of Credit.

 

4.03         Conditions to Extension of Acquisition Loans. The obligation of the
Lender to make the initial disbursement of any Acquisition Loan evidenced by an
Acquisition Note for an Investment in any Eligible Portfolio Company is subject
to the satisfaction of the following conditions:

 

(a)          All conditions of the preceding Sections 4.02(a) and (b) shall
continue to be met.

 

(b)          Without limiting the generality of clause (a) above, the Borrower
shall have complied with the requirements of Section 8.03 with respect to such
Investment in any such Eligible Portfolio Company.

 

(c)          The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

 

(d)          The Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request.

 

 28 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

5.01         Existence; Power. Each Loan Party and each of its Subsidiaries (i)
is duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (ii) has all requisite corporate, partnership
or limited liability company, as applicable, power and authority to carry on its
business as now conducted, and (iii) except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect, is duly
qualified to do business, and is in good standing or in existence (as the case
may be under applicable Law), in each jurisdiction where such qualification is
required.

 

5.02         Organizational Power; Authorization; Enforceability. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s corporate, partnership or limited liability
company, as applicable, powers and have been duly authorized by all necessary
corporate, partnership or limited liability company, as applicable, and if
required, shareholder, member, or partner action. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

5.03         Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable Law or the Organizational
Documents of such Person or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, material agreement or
other material instrument binding on such Person or any of its assets or give
rise to a right thereunder to require any payment to be made by such Person and
(d) will not result in the creation or imposition of any Lien on any asset of
such Person, except Liens permitted under Section 8.01.

 

5.04         Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries dated December 31, 2015, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

 29 

 

 

5.05         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.05
(the “Disclosed Litigation”), either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect, and there has been no adverse change in the status, or financial effect
on any Loan Party or any Subsidiary thereof, of the matters described in
Schedule 5.05.

 

5.06         Compliance with Laws and Agreements; No Default. Each Loan Party
and each Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Neither any Loan Party
nor any Subsidiary thereof is in default under or with respect to, or a party
to, any Material Agreement that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated hereby.

 

5.07         Title to Assets. (a) Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 8.01, and as otherwise permitted by
Section 8.01.

 

(b)          Schedule 5.07(b) sets forth a complete and accurate list of all
real property owned by each Loan Party and each of its Subsidiaries having a
fair market value of $250,000 or more, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, record owner and book and
fair value thereof. Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.

 

(c)          (i) Schedule 5.07(c)(i) sets forth a complete and accurate list of
all leases of real property under which any Loan Party or any Subsidiary of a
Loan Party is the lessee with an annual rent of $250,000 or more, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

 

(ii)                  Schedule 5.07(c)(ii) sets forth a complete and accurate
list of all leases of real property under which any Loan Party or any Subsidiary
of a Loan Party is the lessor with an annual rent of $250,000 or more, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms.

 

(d)          Schedule 8.03 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

 

 30 

 

 

5.08         Environmental Matters. (a) The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)          None of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; except as set forth in the environmental reports
listed in Schedule 5.08(b) copies of which have been provided to the Lender,
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; except as set forth in the environmental reports listed in
Schedule 5.08(b) copies of which have been provided to the Lender, there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries.

 

(c)          Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

5.09         Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

5.10         Taxes. Each of the Borrower and its Subsidiaries and each other
Person for whose taxes the Borrower could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
such party has set aside on its books adequate reserves. The charges, accruals
and reserves on the books of each of the Borrower and its Subsidiaries in
respect of such taxes are adequate in such party’s reasonable commercial
discretion, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

 

 31 

 

 

5.11         ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

 

(b)          There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

5.12         Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.12 (and if such Subsidiary is also an Unrestricted MSB Subsidiary, it is
designated as such on such Schedule) and all of the outstanding Equity Interests
in such Persons have been validly issued, are fully paid and non-assessable and
are owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.12
free and clear of all Liens except those created under the Security Documents.
No Loan Party has any equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.12. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and non-assessable. Set forth on Part (d) of Schedule 5.12 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.

 

5.13         Margin Regulations; Investment Company Act. (a) The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board), or extending credit for the
purpose of purchasing or carrying margin stock.

 

(b)          None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

 32 

 

 

5.14         Intellectual Property; Licenses, Etc. Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.15         Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of each
Loan Party’s assets, individually and together with its Subsidiaries on a
consolidated basis, will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) each Loan Party,
individually and together with its Subsidiaries on a consolidated basis, will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) no Loan Party, individually and together with its Subsidiaries on a
consolidated basis, will have unreasonably small capital for the business in
which it is engaged..

 

5.16         Security Documents. The provisions of the Security Documents are
effective to create in favor of the Lender a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 8.01) on all right, title
and interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Security Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

5.17         Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall cause each Subsidiary
to:

 

6.01         Financial Statements and Other Information. Deliver to the Lender,
in form and detail satisfactory to the Lender:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (or if earlier, within 5 days after the
date required to be filed by the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2015), a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of a certified public accounting firm of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement;

 

 33 

 

 

(b)          as soon as available, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
(or if earlier, within 5 days after the date required to be filed by the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ended March 31, 2016), a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;

 

(c)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2016), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;

 

(d)          as soon as available, but in any event at least 15 days before the
end of each fiscal year of the Borrower, an annual budget of the Borrower and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower, in form satisfactory to the Lender, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year.

 

(e)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a) (commencing with the delivery of the financial statements
for the fiscal year ended December 31, 2016), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

(f)          promptly after any request by the Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any Non-MSB Subsidiary, or any audit of any of them;

 

 34 

 

 

(g)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Lender pursuant hereto;

 

(h)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Non-MSB Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
pursuant to any other clause of this Section 6.01;

 

(i)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Non-MSB Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any such Person;

 

(j)          promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any
Non-MSB Subsidiary with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;

 

(k)          promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Lender may from time to
time reasonably request.

 

6.02         Notices. Promptly notify the Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Material Agreement of any Loan Party or any Non-MSB
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any such Person and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any such Person, including pursuant to any applicable Environmental
Laws;

 

(c)          of the occurrence of any ERISA Event;

 

(d)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary; and

 

(e)          of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.03(b)(ii), (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.03(b)(iii), and (iv) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iv).

 

Each notice pursuant to Section 6.02 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.02(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

 35 

 

 

6.03         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.04         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; provided, however, that the Borrower and its Subsidiaries
may consummate any merger or consolidation permitted under Section 8.04; (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.05         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.06         Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Lender of termination, lapse or cancellation of such
insurance.

 

6.07         Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.08         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

 36 

 

 

6.09         Inspection Rights. Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours up to two
times per year (unless an Event of Default has occurred and continuing), upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.10         Use of Proceeds. Use the proceeds of the Revolving Loans and
Letters of Credit only for temporary working capital needs, capital expenditures
and for other general corporate purposes and to refinance a portion of existing
Indebtedness to River City Equity, Inc. on the Closing in an amount not to
exceed $750,000.00; provided, however, that no proceeds of the Revolving Loans
shall be used to fund the operations of any Unrestricted MSB Subsidiary. Use the
proceeds of Acquisition Loans to refinance existing Indebtedness to River City
Equity, Inc. and / or East West Bank on the Closing Date and, thereafter, for
Investments in Eligible Portfolio Companies only; provided, however, that no
proceeds of the Acquisition Loans shall be used to fund the acquisition of any
MSB Entity or any assets of any MSB Entity. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X.

 

6.11         Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.12         Deposit Accounts. Cause the Borrower and its Non-MSB Subsidiaries
(subject to the exceptions herein) to maintain its primary deposit accounts with
the Lender. Notwithstanding the foregoing, (a) AlphaGraphics, Inc. shall have 90
days from Closing to transition all of its deposit accounts to Lender and (b)
PQH Wireless, Inc. shall not be required to maintain their store operating
accounts with Lender (collectively, the “Retail Store Deposit Accounts”) and
shall be permitted to keep the existing disbursement/control account in which
such Retail Store Deposit Accounts are deposited (the “Concentration Account”,
which is maintained by Borrower on their behalf), subject to a deposit account
control agreement in favor of Lender and in form and substance acceptable to
Lender. The Borrower and its Non-MSB Subsidiaries shall have 30 days from the
Closing to cause the Concentration Account to be subject to such deposit account
control agreement. In furtherance of the foregoing, the Borrower shall cause PQH
Wireless, Inc. to implement such processes and cash management systems with the
depositary institutions for the Retail Store Deposit Accounts and the
Concentration Account to ensure that deposits in the Retail Store Deposit
Accounts shall be transferred to the Concentration Account on a regular basis
consistent with past practices and customs but, in any event, no less frequently
than monthly.

 

6.13         Material Agreements. Perform and observe all the terms and
provisions of each Material Agreement to be performed or observed by it,
maintain each such Material Agreement in full force and effect, enforce each
such Material Agreement in accordance with its terms, take all such action to
such end as may be from time to time requested by the Lender and, upon request
of the Lender, make to each other party to each such Material Agreement such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Agreement,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

 37 

 

 

6.14         Information Regarding Collateral. Each of the Borrower and its
Non-MSB Subsidiaries (as applicable) will furnish to the Lender prompt written
notice of any change (i) in its corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of its chief executive office, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in its identity or corporate structure or (iv) in its Federal Taxpayer
Identification Number. Each of the Borrower and its Non-MSB Subsidiaries agrees
not to effect or permit any change referred to in the preceding sentence unless
any such change is permitted under this Agreement and all filings have been made
under the UCC or otherwise that are required in order for the Lender to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral or unless the Lender has consented to such
change. Each of the Borrower and its Non-MSB Subsidiaries (as applicable) also
agrees to promptly notify the Lender if any material portion of the Collateral
is damaged or destroyed.

 

6.15         Further Assurances.

 

(a)          Cause each Loan Party and its Non-MSB Subsidiaries to execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may reasonably be required under any applicable law, or which the Lender
may request, to effectuate the transactions contemplated by the Loan Documents
or to grant, preserve, protect or perfect the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Borrower. Each Loan Party and its Non-MSB Subsidiaries
also agrees to provide to the Lender, from time to time upon request, evidence
reasonably satisfactory to the Lender as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(b)          Notify the Lender if any material assets (including any real
property or improvements thereto or any interest therein) are acquired by any of
the Borrower and its Non-MSB Subsidiaries after the Closing Date (other than
assets constituting Collateral under the Security Agreement that have become
subject to the Liens granted under such Security Documents upon acquisition
thereof), and, if requested by the Lender, the Borrower will cause such assets
to be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or reasonably requested by the Lender to grant and perfect
such Liens, including actions described in paragraph (a) of this Section, all at
the expense of the Borrower.

 

6.16         Additional Collateral.

 

(a)          With respect to any property acquired after the date hereof by the
Borrower or any Loan Party that is a Subsidiary of the Borrower (other than (x)
any property described in Sections 6.16(b), (c) or (d), (y) any property subject
to a Lien expressly permitted by Section 8.01 and (z) property acquired by any
Foreign Subsidiary) as to which the Lender does not have a perfected lien,
promptly (i) execute and deliver to the Lender such amendments to the Security
Documents (as applicable) and such other documents as the Lender deems necessary
or advisable to grant to the Lender a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Lender a perfected
first priority security interest in such property, including the filing of UCC
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Lender.

 

 38 

 

 

(b)          With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $250,000 acquired after
the date hereof by the Borrower or any Loan Party that is a Subsidiary of the
Borrower (other than (x) any such real property subject to a Lien expressly
permitted by Section 8.01 and (z) real property acquired by any Foreign
Subsidiary), promptly (i) execute and deliver a first priority mortgage
instrument, in favor of the Lender covering such real property, (ii) if
requested by the Lender, provide the Lender with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Lender) as well as a current ALTA survey thereof,
together with a surveyor’s certificate and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Lender in connection with such
mortgage instrument, each of the foregoing in form and substance reasonably
satisfactory to the Lender and (iii) if requested by the Lender, deliver to the
Lender legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Lender.

 

(c)          With respect to any new Subsidiary (other than an Unrestricted MSB
Subsidiary or a Foreign Subsidiary) created or acquired after the date hereof by
the Borrower or any Loan Party that is a Subsidiary of the Borrower (which, for
the purposes of this Section 6.17(c), shall include any existing Subsidiary that
ceases to be a Foreign Subsidiary and any existing Unrestricted MSB Subsidiary
that ceases to be an Unrestricted MSB Subsidiary), promptly (i) execute and
deliver to the Lender a joinder and/or supplement (as the case may be) to the
Guaranty Agreement and the applicable Security Documents, pursuant to which it
shall join the Guaranty and the Security Documents to which each of the
Guarantors is a party and such other documents as the Lender deems necessary or
advisable to grant to the Lender a perfected first priority security interest in
the equity interests of such new Subsidiary that is owned by any Loan Party,
(ii) deliver to the Lender the certificates, if any, representing such Equity
Interests, together with, if applicable, undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Person, (iii) cause
such new Subsidiary (A) to take such actions necessary or advisable to grant to
the Lender a perfected first priority security interest in the Collateral
described in the applicable Security Documents with respect to such new
Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by such Security Documents or by law or as may
be requested by the Lender and (C) to deliver to the Lender a certified copy of
the Organizational Documents of such Subsidiary, and a certified copy of all
documents authorizing such Subsidiary’s execution, delivery and performance of
the Guaranty Agreement and the Security Documents to which it is a party, and
(iv) if requested by the Lender, deliver to the Lender legal opinions relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Lender.

 

(d)          With respect to any new Foreign Subsidiary that is a Subsidiary
created or acquired after the date hereof by the Borrower or any Loan Party that
is a Subsidiary of the Borrower, promptly (i) execute and deliver to the Lender
such amendments to the Security Documents and such other documents as the Lender
deems necessary or advisable to grant to the Lender a perfected first priority
security interest in the Equity Interests of such new Subsidiary that is owned
by such Loan Party (provided that in no event shall more than 66% of the total
outstanding voting Equity Interests of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Lender the certificates, if any, representing
such Equity Interests, together with, if applicable, undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and take such other action as may be necessary or, in the opinion of the Lender,
desirable to perfect the Lender’s security interest therein, and (iii) if
requested by the Lender, deliver to the Lender legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Lender.

 

 39 

 

 

6.17         Unrestricted MSB Subsidiaries. Notwithstanding anything to the
contrary set forth herein, the Borrower shall ensure that the operations of each
Unrestricted MSB Subsidiary remain entirely independent from the operations of
the Borrower and its Non-MSB Subsidiaries; provided, however, that the
Unrestricted MSB Subsidiaries and PQH Wireless, Inc. and its Subsidiaries shall
be permitted to continue to share those existing locations that are currently
shared as of the Closing Date, so long as rent will be prorated for each
Subsidiary and funds will be accounted separately for on each Subsidiary’s
books. In addition, no funds of any Unrestricted MSB Subsidiary shall be
deposited or maintained in any accounts with the Lender at any time.

 

ARTICLE VII
FINANCIAL COVENANTS

 

So long as the Lender shall have any Commitment hereunder and/or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not:

 

7.01         Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
at any time during any period of four fiscal quarters of the Borrower to be
greater than 2.25 to 1.

 

7.02         Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower
to be less than 1.15 to 1.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Non-MSB Subsidiary to, directly or indirectly:

 

8.01         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the UCC of any jurisdiction a financing
statement that names the Borrower or any of its Non-MSB Subsidiaries as debtor,
or assign any accounts or other right to receive income, other than the
following:

 

(a)          Liens pursuant to any Loan Document and any other Liens in favor of
the Lender;

 

(b)          Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 8.02(c), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.02(c);

 

(c)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

 40 

 

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(h); and

 

(i)                   Liens securing Indebtedness permitted under Section
8.02(e); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition.

 

8.02         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness of a Non-MSB Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Non-MSB Subsidiary of the Borrower, which
Indebtedness shall (i) on terms (including subordination terms) acceptable to
the Lender and (ii) be otherwise permitted under the provisions of Section 8.03;
provided, however, that any Indebtedness of a Non-MSB Subsidiary that is
providing a limited Guaranty under the Guaranty Agreement to the Borrower or a
wholly-owned Non-MSB Subsidiary of the Borrower, shall be evidenced by a
promissory note and security agreement (granting a blanket liens on the assets
of such Subsidiary) substantially in the form of Exhibit D attached hereto
(each, an “Intercompany Note & Security Agreement”), that has been delivered to
Lender either endorsed in blank or together with an undated instrument of
transfer executed in blank by the applicable Non-MSB Subsidiary(ies) that are
the payee(s) on such note and for which the holder thereof has filed a UCC
Financing Statement to perfect the lien granted under such Intercompany Note &
Security Agreement or has authorized the Lender to make such filing on its
behalf;

 

(b)          Indebtedness under the Loan Documents and any other Indebtedness to
the Lender;

 

(c)          Indebtedness outstanding on the date hereof and listed on Schedule
8.02 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

 41 

 

 

(d)          Guaranties of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor; and

 

(e)          Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 8.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $500,000.

 

8.03         Investments. Make or hold any Investments, except:

 

(a)          Investments held by the Borrower and its Non-MSB Subsidiaries in
the form of Cash Equivalents;

 

(b)          advances to officers, directors and employees of the Borrower and
Non-MSB Subsidiaries in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)          (i) Investments by the Borrower and its Non-MSB Subsidiaries in
their respective Non-MSB Subsidiaries outstanding on the date hereof, (ii)
additional Investments by the Borrower and its Non-MSB Subsidiaries in Loan
Parties and (iii) Investments by the Borrower in the Unrestricted MSB
Subsidiaries outstanding (and limited to such amounts as in existence on) the
date hereof (it being understood and agreed that none of the Borrower or its
Non-MSB Subsidiaries shall make any further Investments in the Unrestricted MSB
Subsidiaries);

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)          Guaranties permitted by Section 8.02; provided, that neither the
Borrower nor any Non-MSB Subsidiary shall guaranty or provide any security for
Indebtedness of an Unrestricted MSB Subsidiary;

 

(f)          Investments existing on the date hereof and set forth on Schedule
8.03;

 

(g)          unless otherwise approved by the Lender in writing, the purchase or
other acquisition of all of the Equity Interests in, or all or substantially all
of the property of, any Person that, upon the consummation thereof, will be
wholly-owned directly by the Borrower or one or more of its wholly-owned Non-MSB
Subsidiaries (including as a result of a merger or consolidation) (each such
Person that meets the requirements of this Section 8.03(g) is an “Eligible
Portfolio Company”); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 8.03(h):

 

(i)                   any such newly-created or acquired Subsidiary shall comply
with the requirements of Section 6.16;

 

(ii)                  in no event shall the lines of business of the Person to
be (or the property of which is to be) so purchased or otherwise acquired
include any (A) “payday” stores, other “payday” lending products, retail pawn
stores and related pawn loan products and any other similar lines of business
conducted by any Unrestricted MSB Subsidiary and (B) any other line or lines of
business in which the Lender would be prohibited from investing pursuant to
applicable Law or the Lender’s internal investment and/or credit policies in
effect from time to time (as determined by the Lender in its sole discretion),
including without limitation any MSB Entity;

 

 42 

 

 

(iii)              such purchase or other acquisition shall be consummated in
accordance with all applicable Laws and shall not be by means of a hostile
takeover, hostile tender offer or other similar hostile transaction;

 

(iv)              such purchase or other acquisition shall not include or result
in any contingent liabilities that could reasonably be expected to be material
to the business, financial condition, operations or prospects of the Borrower
and its Non-MSB Subsidiaries, taken as a whole (as determined in good faith by
the board of directors (or the persons performing similar functions) of the
Borrower or such Non-MSB Subsidiary if the board of directors is otherwise
approving such transaction and, in each other case, by a Responsible Officer);

 

(v)                  (A) immediately before and immediately after giving pro
forma effect to any such purchase or other acquisition, no Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Non-MSB Subsidiaries shall
be in pro forma compliance with all of the covenants set forth in Article VII,
such compliance to be determined on the basis of the financial information most
recently delivered to the Lender pursuant to Section 6.01(a) or (b) as though
such purchase or other acquisition had been consummated as of the first day of
the fiscal period covered thereby;

 

(vi)              the Borrower shall deliver to the Lender at least five (5)
Business Days before the consummation of the Investment in such Eligible
Portfolio Company copies of any agreements entered into or proposed to be
entered into by the Borrower, any Loan Parties and such other Person(s) in
connection with such Eligible Portfolio Company and shall deliver to the Lender
such other information about such Person or its assets as any Bank may
reasonably require; and

 

(vii)             the Borrower shall have delivered to the Lender, at least five
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Lender, certifying that all of the
requirements set forth in this clauses (i) through (vii) above have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.

 

8.04         Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)          any Non-MSB Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Non-MSB Subsidiaries, provided that when any Loan Party is merging
with another Non-MSB Subsidiary, (A) such Loan Party shall be the continuing or
surviving Person and (B) if two or more Loan Parties are merging and one or more
of such Loan Parties is providing a limited Guaranty under the Guaranty
Agreement, then the continuing or surviving Person shall be the Loan Party that
has provided an unlimited Guaranty under the Guaranty Agreement or, if both such
Loan Parties are providing limited Guaranties, then the continuing or surviving
Person shall be the Loan Party who is providing a greater limited Guaranty under
the Guaranty Agreement;

 

(b)          any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;

 

 43 

 

 

(c)          any Non-MSB Subsidiary that is not a Loan Party may dispose of all
or substantially all its assets (including any Disposition that is in the nature
of a liquidation) to (i) another Non-MSB Subsidiary that is not a Loan Party or
(ii) to a Loan Party;

 

(d)          in connection with any acquisition permitted under Section 8.03(g),
any Non-MSB Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger shall be a wholly-owned
Non-MSB Subsidiary of the Borrower, (ii) in the case of any such merger to which
any Loan Party (other than the Borrower) is a party, such Loan Party is the
surviving Person and (iii) such other Person is not or would not become upon the
closing of such transaction an Unrestricted MSB Subsidiary; and

 

(e)          so long as no Default has occurred and is continuing or would
result therefrom, any Non-MSB Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation, (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving corporation and (iii) such other Person is not or
would not become upon the closing of such transaction an Unrestricted MSB
Subsidiary.

 

8.05         Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions of property by any Non-MSB Subsidiary to the Borrower
or to a wholly-owned Non-MSB Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

 

(e)          Dispositions related to closures of unprofitable or underperforming
retail locations by PQH Wireless, Inc., the Unrestricted MSB Subsidiaries or any
other retail businesses acquired by Borrower or any of its Non-MSB Subsidiaries
in the future; provided, that the Net Cash Proceeds thereof are applied to the
prepayment of the Loans in accordance with the provision of Section 2.03(b);

 

(f)          Dispositions permitted by Section 8.04; and

 

(g)          Dispositions by Borrower of its Equity Interests in Unrestricted
MSB Subsidiaries.

 

provided, however, that any Disposition pursuant to Section 8.05(a) through
Section 8.05(e) shall be for fair market value.

 

 44 

 

 

8.06         Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)          each Non-MSB Subsidiary may make Restricted Payments to its
shareholders or unit holders (including Borrower), any Non-MSB Subsidiaries of
the Borrower that are Guarantors and any other Person that owns a direct Equity
Interest in such Non-MSB Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)          the Borrower and each Non-MSB Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(c)          so long as no Event of Default exists or would occur as a result
thereof, the Borrower and each Non-MSB Subsidiary may make Restricted Payments
necessary to effect buybacks of Equity Interest in such Person pursuant to
employment agreements or shareholder agreements applicable to the Borrower or
such Non-MSB Subsidiary in an aggregate amount not to exceed $500,000 in any
fiscal year;

 

(d)          except to the extent the Net Cash Proceeds thereof are required to
be applied to the prepayment of the Loans pursuant to Section 2.03(b)(ii), the
Borrower and each Non-MSB Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

 

(e)          the Borrower may declare or pay cash dividends to its stockholders
solely out of net income of the Borrower, its Non-MSB Subsidiaries and its
Unrestricted MSB Subsidiaries arising after March 31, 2016; provided, that (i)
there are no outstanding Revolving Loans or unpaid interest thereon at such
time, (ii) immediately before and immediately after giving pro forma effect to
such cash dividends, no Default shall have occurred and be continuing and (iii)
immediately after giving effect to such cash dividends, the Borrower and its
Non-MSB Subsidiaries shall be in pro forma compliance with all of the covenants
set forth in Article VII, such compliance to be determined on the basis of the
financial information most recently delivered to the Lender pursuant to Section
6.01(a) or (b); and

 

(f)          the Borrower may issue and sell its common Equity Interests, so
long as the Net Cash Proceeds thereof are applied to the repayment of Loans
pursuant to Section 2.03(b)(ii).

 

8.07         Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Non-MSB Subsidiaries on the date hereof or any business
substantially related or incidental thereto, except through the acquisition of
an Eligible Portfolio Company.

 

 45 

 

 

8.08         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Non-MSB Subsidiary as would be obtainable by the
Borrower or such Non-MSB Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.
As of the Closing Date, Schedule 8.08 sets forth certain agreements between the
Borrower, one or more of its Non-MSB Subsidiaries and one or more Affiliates of
the Borrower (collectively, the “Affiliate Agreements”), which the Borrower
represents and warrants to the Lender that such Affiliate Agreements are on fair
and reasonable terms that such Person could obtain in a comparable arm’s length
transaction with a Person other than an Affiliate. Neither the Borrower nor any
of its Non-MSB Subsidiaries will amend, modify or supplement any such Affiliate
Agreement or provision thereof in any manner, except for such amendments,
modifications or supplements that are on fair and reasonable terms that such
Person could obtain in a comparable arm’s length transaction with a Person other
than an Affiliate.

 

8.09         Restrictive Agreements. Enter into or permit to exist any Material
Agreement (other than this Agreement or any other Loan Document) that (a) limits
the ability (i) of any Non-MSB Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect at the time any
Non-MSB Subsidiary becomes a Non-MSB Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Non-MSB Subsidiary of the Borrower, (ii) of any Non-MSB Subsidiary to Guaranty
the Indebtedness of the Borrower or (iii) of the Borrower or any Non-MSB
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.02(i) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.

 

8.10         Amendments of Organizational Documents; Management Agreement. Amend
any of its Organizational Documents or amend the Management Agreement in any
manner that would result in an increase in any payments to BCM thereunder,
without the prior written consent of the Lender; provided, however, that within
forty-five (45) days of the Closing Date, Borrower may amend its Organizational
Documents to convert from a Minnesota corporation to a Delaware corporation in
accordance with all applicable requirements of Minnesota and Delaware law (the
“Conversion”) if (i) no Event of Default exists under the Loan Documents at the
time of such Conversion, (ii) the Borrower promptly provides (a) any and all
amendments and/or restatements to the Borrower’s Organizational Documents
executed and/or entered into in accordance with such Conversion (including a
certified copies of all documents filed with the Minnesota and/or Delaware
Secretary of State), (b) all information necessary for the Lender to prepare and
file such UCC Financing Statements and/or amendments as the Lender deems
appropriate to reflect the Conversion (c) any and all other documentation and
related information reasonably requested by the Lender with respect to the
Conversion. In furtherance of the foregoing, upon the effectiveness of the
Conversion, each reference to “Western Capital Resources, Inc., a Minnesota
corporation”, in the Loan Documents shall automatically be deemed to refer to
“Western Capital Resources, Inc., a Delaware corporation”, without further
action of any of the parties.

 

8.11         Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

8.12         Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Loans in accordance with the
terms of this Agreement and (b) regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 8.02 and refinancings and
refundings of such Indebtedness in compliance with Section 8.02(g).

 

 46 

 

 

8.13         Amendment, Etc. of Indebtedness. Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 8.02,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 8.02(g).

 

8.14         Management & Board Fees. Make any payment (a) of management fees or
any similar fees to any Person other than in accordance with the terms of the
Management Agreement and (b) to board members and chairpersons who provide
management, oversight and guidance to Subsidiaries on behalf of the Borrower in
an aggregate amount not to exceed $750,000 in any calendar year. Notwithstanding
the foregoing, Borrower shall be permitted to receive management fees from its
Subsidiaries without limitation.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01         Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)          The Borrower or any other Loan Party fails to (i) pay when and as
required to be paid herein, any amount of principal of any Loan or any amounts
owed under any Letters of Credit or deposit any funds as cash collateral in
respect of any Letters of Credit that are issued and outstanding, or (ii) pay
within three days after the same becomes due, any interest on any Loan or on any
amounts owed under any Letter of Credit, or any fee due hereunder, or (iii) pay
within five days after the same becomes due, any other amount payable hereunder
or under any other Loan Document or (iv) pay on the due date thereof any amount
of any other Obligations owed to the Lender pursuant to any other document now
or in the future evidencing or securing any such Obligations; or

 

(b)          The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.01, 6.02, 6.04, 6.09, 6.10, 6.12, 6.16,
6.17, 6.19 or Article VII or Article VIII; or

 

(c)          Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 9.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or

 

(d)          Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or

 

(e)          (i) Any Loan Party or any Non-MSB Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
(other than Indebtedness hereunder and Indebtedness under Rate Management
Agreements) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount,
unless cured within 5 days of receiving notice, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guaranty or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guaranty (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guaranty to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Rate Management Agreement an Early Termination Date (as
defined in such Rate Management Agreement) resulting from (A) any event of
default under such Rate Management Agreement as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Rate Management
Agreement) or (B) any Termination Event (as so defined) under such Rate
Management Agreement as to which a Loan Party or any Non-MSB Subsidiary thereof
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Non-MSB Subsidiary as a result thereof is
greater than the Threshold Amount; or

 

 47 

 

 

(f)          Any Loan Party or any Non-MSB Subsidiary thereof institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)          (i) Any Loan Party or any Non-MSB Subsidiary thereof becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

 

(h)          There is entered against any Loan Party or any Non-MSB Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                   (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Any provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

 48 

 

 

(k)          There occurs any Change of Control; or

 

(l)          Any Security Document after delivery thereof pursuant to Section
4.01 or 6.16 shall for any reason (other than pursuant to the terms thereof or
other than as a result of the Lender’s direct action or failure to act) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 8.01) on the Collateral purported to be covered thereby.

 

9.02         Remedies upon Event of Default. Upon the occurrence of any one or
more of the Events of Default, at the Lender’s option, all obligations on the
Lender’s part to make the Loan or issue Letters of Credit, or to make any
further disbursements hereunder shall cease and terminate, and the Loan and all
sums then or thereafter due under any and all of the Loan Documents shall
thereupon become immediately due and payable. In addition, the Lender at its
option may require the Borrower to, and the Borrower shall thereupon, cash
collateralize the then outstanding amount of all Letters of Credit outstanding
(in an amount equal to the then outstanding amount thereof). Without limitation
of the foregoing, upon the occurrence of an Event of Default described in
subsections (f) or (g) of Section 9.01 of this Agreement, the Lender’s
obligation to make advances under the Commitments shall automatically terminate
and the Loans and all other Obligations of the Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without presentment, demand, protest, notice of protest, declaration or notice
of acceleration or intention to accelerate, and the Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding. Upon the occurrence of an Event of
Default, Lender may (a) set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
Borrower now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of Borrower, without notice to or the
consent of Borrower and (b) enforce any or all of its rights hereunder or under
any other Loan Documents, or at law or in equity.

 

ARTICLE X
MISCELLANEOUS

 

10.01         Waivers; Amendments.

 

(a)          No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing among the
Borrower and the Lender, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Lender may
have had notice or knowledge of such Default or Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by such Loan Party and the Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

 49 

 

 

10.02         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 



  To the Borrower: Western Capital Resources, Inc.     11550 “I” Street, Suite
150     Omaha, NE 68137     Attention:         To the Lender: Fifth Third Bank  
  31 South Main Street     Greenville, SC 29601     Attention: Portfolio
Management



  

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender
pursuant to Article II shall not be effective until actually received by the
Lender at its address specified in this Section 10.02.

 

(b)          Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Lender in reliance upon such telephonic
or facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Lender to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Lender of a confirmation which is at
variance with the terms understood by the Lender to be contained in any such
telephonic or facsimile notice.

 

10.03         Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel actually incurred at standard
hourly rates) in connection with the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), and (ii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel actually incurred at standard hourly rates) incurred by the Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

 50 

 

 

(b)          The Borrower shall indemnify the Lender and each Related Party of
the Lender (each, an “Indemnitee”) against, and hold each of them harmless from,
any and all costs, losses, liabilities, claims, damages and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
which may be incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of any this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or any actual or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
by the Borrower or any Environmental Liability related in any way to the
Borrower or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided, that no Borrower shall be obligated to indemnify any Indemnitee for
any of the foregoing arising out of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.

 

(c)          The Borrower shall pay, and hold the Lender harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.

 

(e)          All amounts due under this Section shall be payable promptly after
written demand therefore.

 

(f)          Each reference in this Agreement or any other Loan Document to any
fees, expenses or disbursements of attorneys for or counsel to Lender shall be
deemed to mean fees, expenses or disbursements actually incurred at standard
hourly rates without reference to any statutory presumption or percentage,
including, without limitation, N.C.G.S. Section 6-21.2 or any successor statute.

 

10.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).

 

(b)          The Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of the Revolving Credit Commitment, the
Acquisition Facility Commitment and the Loans at the time owing to it);
provided, that the Borrower must give its prior written consent (which consent
shall not be unreasonably withheld or delayed and it being understood that the
Borrower shall be deemed to be acting reasonably in withholding its consent to
an assignment resulting in any material increased cost or obligation to the
Borrower) to any assignment, except an assignment to an Affiliate of the Lender,
assignment arising out of the sale of all or substantially all of the assets or
of a portfolio of Lender or during the occurrence and continuation of an Event
of Default. Upon the execution and delivery of an assignment agreement by the
Lender and such assignee and payment by such assignee of an amount equal to the
purchase price agreed between the Lender and such assignee, such assignee shall
become a party to this Agreement and the other Loan Documents and shall have the
rights and obligations of a Lender under this Agreement, and the Lender shall be
released from its obligations hereunder to a corresponding extent. Upon the
consummation of any such assignment hereunder, the Lender, the assignee and the
Borrower shall make appropriate arrangements to have new Notes issued to reflect
such assignment.

 

 51 

 

 

(c)          The Lender may at any time, without the consent of the Borrower,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of the Lender’s rights and obligations under this Agreement;
provided, that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations hereunder, and (iii) the Borrower
and the Lender shall continue to deal solely and directly with each other in
connection with the Lender’s and the Borrower’s rights and obligations under
this Agreement and the other Loan Documents.

 

(d)          The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Notes to secure
its obligations to a Federal Reserve Bank without complying with this Section;
provided, that no such pledge or assignment shall release the Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party hereto.

 

10.05         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of North Carolina.

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Western District of North Carolina, and of any state court
of the State of North Carolina located in Mecklenburg County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such North Carolina state court or, to the extent permitted by applicable
law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

10.06         WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

 

 52 

 

 

10.07         Right of Setoff; Payment Set Aside.

 

(a)          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, the Lender shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by the Lender to or for the credit or the account
of the Borrower against any and all Obligations held by the Lender, irrespective
of whether the Lender shall have made demand hereunder and although such
Obligations may be unmatured. The Lender agrees promptly to notify the Borrower
after any such set-off and any application made by the Lender; provided, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

(b)          To the extent that any payment by or on behalf of the Borrower is
made to the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.08         Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Lender constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.

 

10.09         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Revolving Credit Commitment or the Acquisition Facility Commitment has not
expired or terminated. The provisions of Section 10.03 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
All representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans.

 

 53 

 

 

10.10         Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

10.11         Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by the Lender in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by the Lender.

 

10.12         Confidentiality. Lender agrees to keep information obtained by it
pursuant hereto and the other Loan Documents, whether before or after the
Closing Date, confidential in accordance with Lender’s customary practices and
agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (a) to its Affiliates and to its and its Affiliate’s
employees, representatives and agents; provided, that such Persons are informed
of the confidential nature of such information and instructed to keep such
information confidential, (b) to the extent such information presently is or
hereafter becomes (i) publicly available other than as a result of a breach of
this Section or (ii) available to Lender on a non-confidential basis from a
source other than the Borrower or any other Loan Party; provided, that such
information was not furnished by a source known by it to be prohibited from
disclosing such information by contractual, legal or fiduciary obligation to the
Borrower or any other Loan Party, (c) to the extent disclosure is required by
law, regulation or judicial order or requested or required by bank regulators or
auditors or any other regulatory authority purporting to have jurisdiction over
it, (d) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder or
(e) to current or prospective assignees, participants and contractual
counterparties in any Rate Management Agreement permitted hereunder and to their
respective legal or financial advisors, in each case and to the extent such
assignees, participants, grantees or counterparties agree to be bound by, and to
cause their advisors to comply with, the provisions of this Section 10.12.
Notwithstanding any other provision in this Agreement, Lender hereby agrees that
the Borrower (and each of its officers, directors, employees, accountants,
attorneys and other advisors) may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
Loans and the transactions contemplated hereby and all materials of any kind
(including opinions and other tax analyses) that are provided to it relating to
such U.S. tax treatment and U.S. tax structure.

 

10.13         USA PATRIOT Act Notice. The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of such Person and other information
that will allow the Lender to identify each such Person in accordance with the
Act.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 54 

 

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

  WESTERN CAPITAL RESOURCES, INC.           By:   /s/ John Quandahl (SEAL)  
Name:   John Quandahl     Title: CEO             FIFTH THIRD BANK          
By:   /s/ Charles Arndt     Name:   Charles Arndt     Title: Senior Vice
President  

 

   

 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date: ___________, _____

 

To:FIFTH THIRD BANK

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April __, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between WESTERN CAPITAL RESOURCES, INC., a Minnesota
corporation (the “Borrower”), and FIFTH THIRD BANK.

 

The undersigned hereby requests (select one):

 

¨ A borrowing of a Revolving Loan

 

¨ A borrowing of an Acquisition Loan

 

1.          On _____________________________________________ (a Business Day).

 

2.          In the amount of $_______________

 

[The Revolving Loan requested herein complies with the proviso to the first
sentence of Section 2.01(a) of the Agreement.]1[The Acquisition Loan requested
herein complies with the proviso to the first sentence of Section 2.02(a) of the
Agreement.]2

 

The Borrower hereby represents and warrants that the conditions specified in
Sections [4.02(a) and (b)] 3 [4.03(a) and (b)] 4shall be satisfied on and as of
the date of the applicable Loan.

 

  WESTERN CAPITAL RESOURCES, INC.           By:   (SEAL)   Name:       Title:  
 

 



 



1         Include this sentence in the case of a Revolving Loan.

2         Include this sentence in the case of an Acquisition Loan.

3         Include these Section references in the case of a Revolving Loan.

4         Include these Section references in the case of an Acquisition Loan.

 

 

   

 

 

EXHIBIT B-1

 

FORM OF

 

REVOLVING CREDIT NOTE

 



$3,000,000.00 April __, 2016

  

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April __, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), between the Borrower and the Lender.

 

The Borrower promises to pay (i) interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement and (ii) the principal amount of each Revolving Loan in such amounts
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Lender in Dollars in immediately available
funds at the Lender’s Payment Office in accordance with the provisions of the
Loan Agreement, the terms of which are incorporated herein by reference. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits set forth in the Credit
Agreement and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Revolving Credit Note is also entitled to the
benefits of any and all Security Documents and other Loan Documents executed in
connection with the Credit Agreement and securing the Borrower’s obligations
thereunder. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Credit Note shall become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA.

 

 

  WESTERN CAPITAL RESOURCES, INC.           By:   (SEAL)   Name:       Title:  
 

 

   

 

 

EXHIBIT B-2

 

FORM OF

 

ACQUISITION NOTE

 

$_______________.00 _____________ ___, 201__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of $____________ as may be provided to the Borrower by the Lender in
accordance with the provisions made by the Lender to the Borrower under that
certain Credit Agreement, dated as of April __, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), between the Borrower and the Lender.

 

The Borrower promises to pay (i) interest on the unpaid principal amount of the
Acquisition Loan made under this Acquisition Note from the date of such Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement and this Acquisition Note and (ii) the
principal amount of the Acquisition Loan made under this Acquisition Note in
such amounts and at such times as provided in the Credit Agreement and this
Acquisition Note.

 

Payments of Principal and Interest.5 In addition to any payments of principal or
interest required to be made by the Borrower pursuant to and in accordance with
the provisions of the Credit Agreement, the Borrower promises to pay (i) the
principal amount of the Acquisition Note made under this Acquisition Note in
equal consecutive monthly installments in the amount of $______________ each,
commencing on ___________ ___, 201__, and continuing on the ____ day of each
month thereafter, and a final installment of all outstanding principal on
_____________, 20__6 (the “Maturity Date”) and (ii) interest on the unpaid
principal amount of the Acquisition Loan made under this Acquisition Note in
arrears on the ___ day of each month commencing on _________ __, 201__ and on
the Maturity Date and at such other times as may be specified in the Credit
Agreement. Any outstanding principal and accrued interest shall be due and
payable in full on the Maturity Date.

 

All payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Payment Office in accordance with
the provisions of the Loan Agreement, the terms of which are incorporated herein
by reference. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Acquisition Note is entitled to the benefits set forth in the Credit
Agreement and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Acquisition Note is also entitled to the
benefits of any and all Security Documents and other Loan Documents executed in
connection with the Credit Agreement and securing the Borrower’s obligations
thereunder. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Acquisition Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.

 



 



5 Principal and interest payments to commence on the day of the immediately
following month that corresponds with the date of this Acquisition Note (or if
none, the last day of such immediately following month). The monthly principal
payment will be an amount equal to the face amount of this Acquisition Note
divided by the total number of months from the date of such Acquisition Note to
its Maturity Date.

6 Maturity Date to be such term (not to exceed 60 months from date of
Acquisition Note), as requested by the Borrower and subject to the Lender’s
approval in its sole discretion.

 

   

 

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Acquisition Note.

 

THIS ACQUISITION NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NORTH CAROLINA.

 

  WESTERN CAPITAL RESOURCES, INC.           By:   (SEAL)   Name:       Title:  
 

 

   

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________, ____

 

To:        FIFTH THIRD BANK

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of April __, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among WESTERN CAPITAL RESOURCES, INC., a Minnesota
corporation (the “Borrower”), and FIFTH THIRD BANK (the “Lender”).

 

The undersigned Responsible Officer7 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the Lender
on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

Attached hereto as Schedule 1 are (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating financial statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries.

 

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

 

A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 



 



7This certificates should be from the chief executive officer or treasurer of
the Borrower.

 

   

 

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

1.          The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.04 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

2.          The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

3.          Without limiting the generality of the foregoing, the Borrower and
its Non-MSB Subsidiaries have fully complied with the provisions of Sections
6.17 and 8.03(c) and (e) of the Credit Agreement

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________________, _______.

 

  WESTERN CAPITAL RESOURCES, INC.           By:   (SEAL)   Name:       Title:  
 

 

   

 

 

For the Quarter/Year ended ___________________, ____ (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.           Section 7.01 – Consolidated Leverage Ratio.

 

  A. Consolidated Funded Indebtedness at Statement Date   $______             B.
Consolidated EBITDA for Subject Period (Line II.A.10 below):   $______          
  C. Consolidated Leverage Ratio (Line I.A ÷ Line I.B):   ____ to 1

 

  Maximum permitted: 2.25 to 1

 

II.          Section 7.02 – Consolidated Fixed Charge Coverage Ratio.

 

  A. Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):   $______

 

  1. Consolidated Net Income for Subject Period:   $______             2.
Consolidated Interest Charges for Subject Period:   $______             3.
Provision for income taxes for Subject Period:   $______             4.
Depreciation expenses for Subject Period:   $______             5. One-time
transactions costs in connection with any Investment in an Eligible Portfolio
Company for Subject Period (not to exceed $400,000 per transaction):   $______  
          6. Amortization expenses for Subject Period:   $______             7.
Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:
  $______             8. Income Tax credits for Subject Period:   $______      
      9. Non-cash increases to Consolidated Net Income for Subject Period:  
$______             10. Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +
7 – 8 – 9):   $______

 

  B. Rental payments for Subject Period:   $______             C. Income taxes
paid in cash for Subject Period:   $______

 

   

 

 

  D. Restricted Payments, etc. for Subject Period:   $______             E. Cash
Capital Expenditures for Subject Period:   $______             F. Eligible
Cricket Wireless Expenditures for Subject Period8:   $______             G.
Consolidated Interest Charges for Subject Period:   $______             H.
Scheduled Principal payments, etc. for Subject Period:   $______             I.
Rental payments for Subject Period:   $______             J. Consolidated Fixed
Charge Coverage Ratio ([Line II.A.10 + Line II.B – Line II.C – Line II.D – Line
II.E + Line II.F] ÷ [Line II.G + Line II.H + Line II.I]):   ____ to 1

  

  Minimum required: 1.15 to 1

 



 



8 Capital Expenditures in an amount of up to $75,000.00 per “Cricket Wireless”
store and $2,000,000.00 in the aggregate for all “Cricket Wireless” stores in
any fiscal year in respect of pre-opening costs or acquisition costs actually
incurred for such “Cricket Wireless” stores are eligible. This amount may not
exceed $520,000.00 for the first quarter of 2015, $2,200,000.00 for the second
quarter of 2015, $0.00 for the third quarter of 2015 and $200,000.00 for the
fourth quarter of 2015 actually incurred by the Borrower and its Subsidiaries in
respect of pre-opening costs for “Cricket Wireless” stores opened and the Green
Communications acquisition during such period).

 



   

